Citation Nr: 0702424	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to basic eligibility for 
nonservice-connected death pension benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service from March 1945 
to August 1945; and served with the Regular Philippine Army 
from August 1945 to September 1945.  He died in December 
1994.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
entitlement to nonservice-connected death pension benefits.

In May 2006, the appellant submitted additional evidence.  
She also submitted a waiver of initial RO review.  Thus, no 
additional action in this regard is needed.  

In several rating decisions dated from 2005 to 2006, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death on a finality 
basis.  The appellant submitted what the Board considers a 
valid notice of disagreement in March 2006.  As such, the RO 
must issue a pertinent statement of the case.  To accomplish 
such, the issue of entitlement to service connection for the 
cause of the veteran's death is addressed in the REMAND part 
of this decision, and the Board REMANDS this issue to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied entitlement to nonservice-connected death 
pension benefits in March 1995.  The appellant received 
timely notice of the determination, but did not initiate an 
appeal.

2.  Evidence received since the March 1995 RO decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, and if new, the evidence does not relate to the 
pertinent unestablished facts necessary to substantiate the 
claim of entitlement to nonservice-connected death pension 
benefits.   


CONCLUSIONS OF LAW

1.  The March 1995 RO decision denying entitlement to 
nonservice-connected death pension benefits is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.302, 20.1103 (2006).

2.  New and material evidence having not been received since 
the March 1995 RO decision, the claim for entitlement to 
nonservice-connected death pension benefits remains final and 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim to reopen 
entitlement to nonservice-connected death pension benefits 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of an August 2004 VA 
letter, prior to the September 2004 administrative decision.  
Specifically, the RO notified the appellant that in order to 
reopen her claim she had to submit new evidence that was 
material to the claim.  The RO indicated that it currently 
was in the process of verifying the veteran's service and 
that to expedite the search, the appellant should submit a 
copy of an Affidavit for Philippine Army Personnel.  The 
previous claim was denied because the veteran did not have 
the type of service that would entitle the appellant to 
nonservice-connected death pension benefits.  As the RO 
indicated that service personnel records were necessary to 
substantiate the claim, the appellant has been notified of 
the material evidence necessary to reopen the claim, pursuant 
to Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO also 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a Federal department or agency and 
that it was her responsibility to respond in a timely manner 
to VA's requests for specific information, and to provide a 
properly executed release so that VA could request the 
records for her.  Additionally, the RO requested the 
appellant to submit any relevant evidence in her possession. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board interprets the ruling in Dingess/Hartman as applying to 
any matter involving an award of a disability rating and/or 
an effective date for award of benefits.  The August 2004 
letter did not provide the appellant with notice of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  However, since no new 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, available, relevant 
evidence.  Thus, VA has satisfied all duties to notify and 
assist the appellant.

Analysis

The RO originally denied entitlement to nonservice-connected 
death pension benefits in a March 1995 decision.  The 
appellant did not appeal the March 1995 decision.  The 
determination became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).  

In July 2004, the appellant filed a claim to reopen 
entitlement to nonservice-connected death pension benefits.    

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the March 1995 decision 
included a December 1994 Death Certificate and copies of the 
veteran's personnel records.    

Evidence submitted since the last final decision in March 
1995 includes duplicate copies of the veteran's personnel 
records, an August 2004 certification from the Armed Forces 
of the Philippine Office of the Adjutant General, and various 
medical reports.

Regarding the duplicate copies of the veteran's personnel 
records, the Board finds that this evidence is not new, as it 
is duplicative of evidence previously considered by the RO in 
1995.

Regarding the August 2004 certification from the Armed Forces 
of the Philippine Office of the Adjutant General and the 
various medical reports, the Board finds that the evidence is 
new, but it is not material.  The certification essentially 
notes that the veteran had guerrilla service; thus, it cannot 
suffice to qualify the appellant for nonservice-connected 
death benefits.  Recognized guerrilla service and 
reenlistments of Philippine Scouts in the Regular Army from 
October 6, 1945 to June 30, 1947 are not included for pension 
benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 
3.40(b) and (d), 3.203.  With respect to the newly-received 
medical reports, the Board notes that not one of the reports 
addresses the unestablished fact regarding the veteran's 
military service.  As the evidence submitted since the RO's 
1995 decision is not new and material, it thereby cannot 
raise a reasonable possibility of substantiating the claim 
for entitlement to nonservice-connected death pension 
benefits.  

Given the absence of receipt of any new and material evidence 
since the March 1995 determination, the claim of entitlement 
to basic eligibility for nonservice-conncted death pension 
benefits remains final, and the appeal is denied.  
38 U.S.C.A. § 5108; 38 C.F.R. § 156.


ORDER

New and material evidence having not been received to reopen 
a claim of entitlement to basic eligibility for nonservice-
connected death pension benefits, the claim remains final; 
the appeal is denied.


REMAND

After the RO denied entitlement to service connection for 
cause of the veteran's death in February 2006, the appellant 
submitted a statement in March 2006 that she was standing by 
her conviction that her husband's illness that caused his 
death was due to an injury he got from a bullet wound in 
service.  The record shows some uncertainty as to whether the 
appellant was asserting entitlement to service-connected or 
nonservice-connected death benefits.  She had submitted a VA-
Form 9 substantive appeal stating that she was seeking 
entitlement to service-connected benefits, even though this 
was not an issue on appeal; but later stated that she meant 
to assert entitlement to nonservice-connected benefits.  
Based on her March 2006 statement, however, the appellant 
clearly is asserting entitlement to service-connected death 
benefits, as well.  The Board thus considers the March 2006 
statement a valid notice of disagreement with the February 
2006 rating decision.  

Once an appellant has filed a timely notice of disagreement 
with respect to an RO decision, the RO must provide the 
appellant with a statement of the case on the appealed 
issues.  Therefore, the Board must remand the case for 
appropriate action so that the appellant may have the 
opportunity to complete an appeal as to this issue, if she so 
desires. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 
(2006); Manlincon v. West, 12 Vet. App. 238 (1999). 

The appellant also should be provided with the requisite VCAA 
letter outlining the applicable duty to notify and assist 
provisions, including the new requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The letter also 
should include the new requirements with 
respect to reopening claims, as set forth 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  Issue a statement of the case, 
pursuant to 38 C.F.R. § 19.26 with regard 
to the February 2006 rating decision that 
denied service connection for cause of the 
veteran's death, finding that the 
appellant had not submitted new and 
material evidence to reopen the claim.  
Advise the appellant of the time limit in 
which she may file a substantive appeal. 
38 C.F.R. § 20.302(b) (2006).  Inform the 
appellant that she must file a substantive 
appeal within the appropriate period of 
time in order to perfect her appeal.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claim.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time for response should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


 Department of Veterans Affairs


